Citation Nr: 0321572	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee injury.  

2.	Entitlement to service connection for generalized 
degenerative arthritis secondary to service-connected 
residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in New 
Orleans, Louisiana, which denied the veteran's claims of 
entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee injury and 
entitlement to service connection for generalized 
degenerative arthritis, including secondary to service-
connected residuals of a right knee injury.  The veteran 
filed a timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In June 1997 the 
veteran perfected his appeal and the issues were properly 
certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Veterans' Law Judge in March 
2002; a transcript of such is of record.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

In the present case, after reviewing the competent evidence 
of record the Board determined that further development was 
required.  More specifically, the Board concluded that a VA 
orthopedic examination was needed to determine the current 
level of disability due to the veteran's service-connected 
residuals of a right knee injury.  Additionally, a nexus 
opinion was required to determine whether the veteran had 
generalized degenerative arthritis and if so, whether such 
was at least as likely as not caused by his service-connected 
right knee condition.  

The veteran was afforded a VA orthopedic examination in 
September 2002, which revealed a normal gait.  The veteran's 
range of motion of the cervical and lumbar spine, shoulders 
and hips was within normal limits, "producing no particular 
discomfort."  The examiner noted range of motion of the 
veteran's knees from 0 to 135 degrees, bilaterally.  There 
was no evidence of laxity or drawer signs.  The examiner 
noted discomfort during the range of motion exercises on the 
right knee and there was minimal tenderness medially over the 
femoral condyle.  However, no swelling was evident.  X-rays 
of the right knee revealed an old injury to the proximal 
attachment of the medial collateral ligament with minimal 
degenerative changes.  The examiner diagnosed the veteran 
with degenerative arthritis of the right knee post-traumatic.  

The examiner concluded that the veteran's right knee 
condition prevents him from "performing certain duties like 
would be heavy manual labor, running, squatting, or 
climbing."  According to the examiner such limitation is due 
to "loss of power, weakness, fatigability, [and] 
incoordination."  Furthermore, the examiner concluded that 
the veteran's degenerative arthritis, except for his right 
knee, was more likely due to aging than to his service-
connected right knee disability.  

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims, in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§ § 4.40, 4.45, 4.59 (2002).  

In the present case, while the VA examiner noted that there 
was functional disability due to loss of power, weakness, 
fatigability, and incoordination, the examiner failed to 
adequately discuss the additional functional limitation, if 
any, due to such.  In other words, the examiner did not 
quantify the additional function disability in terms of 
decreased range of motion.  

Ordinarily, the Board would have followed-up with further 
development.  However, on May 1, 2003, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (May 
1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
found that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Therefore, in light of the Federal Circuit decision and for 
the reasons discussed above, the Board believes that the most 
appropriate action is to remand this case, for the following 
action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected right 
knee disability and his degenerative 
arthritis.  After securing the necessary 
release(s), the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  The veteran should be afforded another VA 
orthopedic examination to determine his current 
level of disability due to his service-connected 
residuals of a right knee injury.  More 
specifically, the examiner should address the 
following:

a.  The veteran's current 
symptomatology related to his right 
knee disorder, including, but not 
limited to, his complaints of severe 
pain, weakened movement, and giving 
way, and objective findings 
including, but not limited to, range 
of motion expressed in degrees and 
stability.  

b.  The examiner should indicate 
whether there is additional 
functional disability of the right 
knee, which is due to loss of power, 
weakness, fatigability, 
incoordination, or uncertain 
movement upon use, and, if so, the 
examiner should quantify the amount 
of additional disability, if 
possible.  

A written report of the examination 
should be placed in the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.   An appropriate 
period of time should be allowed for 
response.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include providing information as to current medical 
treatment, and reporting for an examination as described 
above.  The veteran is hereby referred to 38 C.F.R. §§ 3.158, 
3.655, under which his failure to cooperate, without good 
cause shown, could result in adverse action on his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



